DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 23, 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Tenthorey et al., US Patent 11094230 in view of Sheu, US Patent 7609589.
Regarding claim 21, Tenthorey teaches split flap display comprising non-transitory machine-readable medium (master controller 244, ¶0054)), comprising executable instructions that, when executed by a processor of a data module communicatively connected to an apparatus, facilitate performance of operations, comprising: based on content received from a data source, determining to display a selected representation, of a group of different defined representations, corresponding to a selected top section 154 and bottom section 156 pair of a selected split flap of a group of top section and bottom section pairs of a group of split flaps (152; ¶0039, figures 4, 6, and 19) wherein the group of split flaps is hingeably disposed on an outer surface of a wheel 160 and 161, within a housing 162 of the apparatus 110, configured to spin about an axis 436, wherein the group of split flaps 152 corresponds to the group of top section 154 and bottom section 156 pairs, each top section and bottom section pair operable to display a different defined representation of the group of different defined representations, wherein a motor 194 is disposed within the wheel 160, 161 that is operable to spin the wheel by different fixed amounts of angular rotation respectively corresponding to the group of different defined representations of the group of top section and bottom section pairs (¶0032, 0055), and commanding the apparatus to drive the motor (194, ¶0046, 0054-0055 and 0057) wherein the wheel spins about the axis for a fixed amount of angular rotation, of the different fixed amounts of angular rotation, corresponding to the selected top section 154 and bottom section 156 pair, the motor 194 stopping when the wheel 161 and 160 reaches the selected representation, wherein the commanding results in display of the selected top section and the bottom section pair of the selected split flap corresponding to the selected representation.

    PNG
    media_image1.png
    353
    601
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    383
    378
    media_image2.png
    Greyscale

Tenthorey does teaches not teach the motor comprises at least two cylinders.
Sheu teaches a perpetual calendar clock comprising: a housing 1 with an opening 11-13; a wheel 21-23 within the housing 1, wherein the wheel 21-23 is configured to spin about an axis, resulting in cycling through a display of a group of split flaps 211, 221 and 231 as the wheel 21-23 spins, the display of the group of split flaps 211, 221 and 231 repeating with each revolution of the wheel; and a motor 31 disposed within the wheel that operates to spin the wheel by a fixed amount of angular motion of different fixed amounts of angular rotation, the fixed amount of angular motion corresponding to a user specified split flap of the group of split flaps, the different fixed amounts of angular rotation corresponding to different defined representations of the group of split flaps, and the motor comprising a group of cylinders affixed to an inner surface of the wheel (figures 1, 2 and 5).

    PNG
    media_image3.png
    327
    468
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    591
    456
    media_image4.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the motors taught by Tenthorey with the motor comprises at least two cylinders as taught by Sheu as a conventional motor. Such a modification would have involved a simple substitution of one known motor for another to obtain predictable results. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ 2D 1385 (2007).
Regarding claim 23, Tenthorey teaches each split flap 154 and 156 of the group of split flaps 152 comprises an alphanumeric text characteristic, or a color characteristic. (¶0032). Sheu teaches each split flap of the group of split flaps 211, 221 and 231 comprises an alphanumeric text characteristic or a color characteristic.
Regarding claim 25, Tenthorey teaches the operations further comprise sending an instruction to the motor to spin the wheel by the fixed amount of angular motion resulting in the motor being driven to spin the wheel by the fixed amount. (¶0046, 0054-0055, 0057 and 0071).
Regarding claim 27, Tenthorey teaches the data module has an operable connection with a power module, and wherein the operable connection comprises a wireless connection. (¶0056 and 0059).
Allowable Subject Matter
Claims 1-13 are allowed.
Claims 22, 24 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA DAVIS whose telephone number is (571)272-6642. The examiner can normally be reached Monday-Friday 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSANDRA DAVIS/           Primary Examiner, Art Unit 3631